Title: To John Adams from John Jay, 4 May 1786
From: Jay, John
To: Adams, John


     
      Dear Sir
      New York 4 May 1786
     
     I have been favored with your Letter in which you mention Mr Warren. Your opinion of that Gentleman, added to the Merits of his Family, cannot fail to operate powerfully in his Favor. I have communicated that Letter to Mr King, an able & valuable Delegate from Massachusets; who I have Reason to think wishes well to you, and to all who like You, deserve well of their Country.
     our Friend Gerry has retired from Congress with a charming amiable Lady, whom he married here. I regret his absence, for he discharged the Trust reposed in him with great Fidelity, & with more

Industry and persevering Attention than many are distinguished by. Mr King has also married a Lady of merit, and the only child of Mr Alsop, who was in Congress with us in 1774. I am pleased with these Intermarriages—they tend to assimilate the States, and to promote one of the first Wishes of my Heart vizt. to see the People of america become one Nation in every Respect— for as to the separate Legislatures, I would have them considered with Relation to the Confederacy, in the same Light, in which Counties stand to the State of which they are parts—vizt merely as Districts to facilitate the purposes of domestic order, & good Governmt.— With great & sincere Regard I am / Dr Sr. your most obt. & hble Servt
     
      John Jay—
     
    